IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: C.D., A MINOR           : No. 738 MAL 2019
                                            :
                                            :
PETITION OF: S.D. & B.D., ADOPTIVE          : Petition for Allowance of Appeal
PARENTS                                     : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of December, 2019, the Petition for Allowance of Appeal

is DENIED.